UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) :December 9, 2009 PERFORMANCE TECHNOLGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 02-27460 (Commission File Number) 16-1158413 (IRS Employer Identification No.) 205 Indigo Creek Drive Rochester, New York (Address of principal executive offices) (Zip Code) (585) 256-0200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] P re-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Performance Technologies, Inc. (the Company) today announced that Tekelec, a California corporation headquartered in Morrisville, North Carolina, has filed a complaint against the Company in the U.S. District Court for the Eastern District of North Carolina alleging that certain of the Companys signaling systems products infringe three of Tekelecs issued patents. The complaint seeks a determination of infringement, a preliminary and permanent injunction from further infringement and an unspecified amount of damages. The Company has not yet been served with the complaint, but the allegations are being evaluated and the Company will vigorously defend itself against these allegations. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. PERFORMANCE TECHNOLOGIES, INCORPORATED December 11 , 2009 By /s/ John M. Slusser John M. Slusser President and Chief Executive Officer December 11 , 2009 By /s/ Dorrance W. Lamb Dorrance W. Lamb Chief Financial Officer and Senior Vice President of Finance
